Appeal from an order of the Supreme Court, Monroe County (Frank P Geraci, Jr., A.J.), entered March 20, 2006. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*1300Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Contrary to the contention of defendant, Supreme Court’s determination that he is a level three risk is supported by clear and convincing evidence (see § 168-n [3]), including the evidence of sexual misconduct with the 10-year-old victim and the year-long duration of that misconduct. Also contrary to defendant’s contention, the court properly considered the case summary, which constitutes reliable hearsay, in determining defendant’s risk level (see id.; People v Vacanti, 26 AD3d 732 [2006], lv denied 6 NY3d 714 [2006]; People v Vaughn, 26 AD3d 776 [2006]). Present—Hurlbutt, J.P., Martoche, Smith, Fahey and Green, JJ.